Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Mendel et al (US 9,774,478), Li et al (US 10,313,099), Morrison et al (US 2011/0191619) and Garg et al (US 2014/0153680) are cited because they are pertinent to the method and apparatus for multi-lane serializing.  However, none of the cited references teaches or suggests a multi-lane serializer device, comprising: serializer circuits each serializing parallel data input in synchronization with a first clock and outputting serial data in synchronization with a second clock; and a controller that controls operations of the serializer circuits, wherein each of the serializer circuits includes: a converter that latches the parallel data at a timing indicated by a load signal having the same period as the first clock and outputs the latched data as serial data in synchronization with the second clock; a load signal generator that generates the load signal based on the second clock, wherein the load signal generator resets an operation of a load signal generation when the load signal generator receives a reset instruction signal; a phase difference detector that detects a phase difference between the load signal and the first clock and outputs an abnormal detection signal to the controller when the detected phase difference is abnormal; and, especially, a reset signal generator that generates the reset instruction signal and provides the generated reset instruction signal to the load signal generator when the reset signal generator receives a batch reset instruction signal output from the controller, wherein the controller provides .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636